Title: To George Washington from Joseph Jones, 8 November 1792
From: Jones, Joseph
To: Washington, George



S⟨i⟩r
Fredericksburg [Va.] 8th Novr 1792.

I understand Capt. Wm Lewis has undertaken the management of the Light-house on our Cape, whereby the Surveyors place is vacant and of course a new appointment necessary to supply the vacancy. Mr  Moffat formerly a merchant of this Town who intermarried with Dr Chs Mortimer’s daughter, and has been resident here ever since, is I am told desirous of being appointed to the office, and is I think well qualified to discharge the duties [of] it. I have my information of Mr Moffats willingness to serve from the Doctor, to whom I have no doubt the appointment would be a gratification but a matter of convenience to Mr Moffats family—these considerations however do not determine me to recommend Mr Moffat for public employment—I am induced to mention His pretensions from a conviction in my own mind, and from a knowledge of his activity and vigilance which qualify him for the office, that he will do the duties of it as well if not better than any other person here, who could be selected and at the same time willing to undertake the business—He has been trained in the merchantile line, and is capable of keeping and rendering regular accounts of his transactions in office—with great respect I am S⟨ir⟩ yr most obt Servt

Jos: Jones.

